ON MOTION FOR REHEARING
HALL, Acting Chief Judge.
Upon the appellant’s motion for rehearing, we substitute the following opinion in place of a per curiam affirmance of the case issued on August 23, 1991. The issue addressed herein involves fundamental error and was not initially raised on appeal.
The appellant was sentenced to consecutive twelve-year terms of imprisonment on various convictions, amounting to an overall term of twenty-four years. His guidelines scoresheet, however, indicates a recommended range of nine to twelve years’ imprisonment, with a permitted range of seven to seventeen years.
The appellant’s twenty-four-year sentence constitutes a departure from the sentencing guidelines. We cannot determine from the record whether the trial court actually intended such a departure. If the trial court did so intend, the record fails to contain a written departure order, setting out sufficient reasons to justify a departure. For that reason, we hereby order that the twelve-year terms imposed for counts two, five, seven, and nine be served concurrently with, rather than consecutively to, the twelve-year terms imposed for counts one, six, arid eight.
The judgment and sentence are otherwise affirmed.
PARKER and ALTENBERND, JJ., concur.